Citation Nr: 0843315	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-13 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran presented testimony before the Board in April 
2008.  The transcript has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary to obtain outstanding treatment records 
of the veteran from the D.C. Veterans Center.  38 C.F.R. 
§ 3.159 (c)(2).  During the April 2008 Board hearing, the 
veteran testified that he received individual therapy every 
three weeks and attended weekly group therapy for his PTSD 
from the D.C. Veterans Center.  Transcript at 4.  A review of 
the record reveals that the last records of treatment from 
the D.C. Veterans Center are dated in December 2006.  

The VA is deemed to have constructive knowledge of records 
from the D.C. Veterans Center dated after December 2006 and, 
in this case, has actual knowledge of the existence of those 
records.  As such, they are considered to be evidence which 
is of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error....")  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159 (c)(2).

The Board would also note that when the veteran filed his 
claim for PTSD in October 2006 he indicated that he sought 
treatment at the Washington, D.C., VA Medical Center (VAMC).  
Treatment notes from the D.C. Veterans Center dated in 
January 2006 indicate the veteran was referred by a VAMC.  
While it does not indicate that it was the Washington, D.C, 
VAMC, the Board would presume this to be the location of 
treatment; however, clarification must be sought.  Upon 
Remand, the RO must clarify whether the veteran has sought 
treatment for his PTSD from the Washington, D.C., VAMC and 
the dates of treatment.  If the veteran answers in the 
affirmative, such records must be obtained upon Remand.  Id.

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for the 
service connected PTSD.  The RO should 
request that the veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Specifically, the RO should (a) clarify 
whether the veteran has sought treatment 
for his PTSD from any VAMC, to include 
the Washington, D.C., location, and the 
dates of said treatment and (b) obtain 
treatment records of the veteran from the 
D.C. Veterans Center dated from December 
2006 to the present.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for a higher initial evaluation 
should include specific consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
her an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




